This matter is submitted on the motion of appellee to dismiss the appeal for the reason that the appeal was not perfected within 20 days of the filing of the final order.
An appeal on questions of law was taken from the Municipal Court of Dayton to the Common Pleas Court, which latter court affirmed the judgment of the Municipal Court on February 14, 1953. This entry was approved by counsel for appellee, and a mandate was issued to the Municipal Court. On March 9, 1953, counsel for appellant filed in the Common Pleas Court an application for reconsideration. The court passed on this motion and on March 25, 1953, an entry was journalized in the Common Pleas Court overruling the application for reconsideration. In this latter entry, the court again affirmed the judgment of the Municipal Court. However, the court, in its order journalized February 14, 1953, had exhausted its jurisdiction, and since this order was never vacated, it stands as the only appealable final order.
The fact that the court in a later entry again affirmed the judgment did not have any legal effect and would not extend the time within which an appeal could be perfected. The order of March 25, 1953, was not a final order.
The notice of appeal having been filed on March 26, 1953, it was not filed within 20 days of the final order dated February 14, 1953.
The motion to dismiss is sustained.
Motion sustained.
WISEMAN, P. J., MILLER and HORNBECK, JJ., concur.
 *Page 1